Order entered March 24, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-14-00215-CR

                               BRIAN MARTIN, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                     On Appeal from the County Court At Law No. 1
                                Kaufman County, Texas
                           Trial Court Cause No. 31995CC

                                         ORDER
      The State’s March 24, 2015 motion to extend time to file a brief is GRANTED, and the

brief received today is ORDERED filed.


                                                  /s/   MOLLY FRANCIS
                                                        PRESIDING JUSTICE